 
Exhibit 10.1


CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO CERTAIN PORTIONS OF
THIS AGREEMENT. CONFIDENTIAL PORTIONS HAVE BEEN OMITTED AND FILED SEPARATELY
WITH THE U.S. SECURITIES AND EXCHANGE COMMISSION.







AMENDMENT #1
TO THE MASTER SERVICE AGREEMENT


THIS AMENDMENT (this “Amendment”) is made effective as of June 30, 2015, (the
“Amendment Date”) by and between Comverse, Inc., ("Customer"); and Tech Mahindra
Limited ("Service Provider"), to that certain Master Service Agreement entered
into between Customer and Service Provider as of April 14, 2015 (the
“Agreement”).  Terms not defined herein will have the meaning ascribed to them
in the Agreement.


WHEREAS, the Parties intend to amend the Agreement to replace the mechanism
providing reimbursement for the fully loaded costs of certain personnel with the
pro-rata fee structure set out in the attached replacement version of Schedule 3
("Schedule 3 Version Amendment 1"); and


WHEREAS, the Parties intend that Service Provider shall commit to retain and not
terminate any Company Personnel located in Israel that are hired by or that
transfer to Service Provider under the Agreement (the "Israel Transferred
Personnel") for a period of at least 12 months from the date of hire or transfer
(the "Retention Period"); and


WHEREAS, the Parties intend that the Israel Transferred Personnel who remain
employed by Service Provider for the Retention Period will receive a one-time
bonus as defined in Section 4.1.5 of the  Schedule 3,  at the end the Retention
Period; and


WHEREAS, Customer agrees to increase Year 1 fees by [*] in exchange for Service
Provider's commitment to retain the Israel Transferred Personnel for the
Retention Period.


NOW THEREFORE, the Parties hereby agree as follows:


1.  Section 11.1 of the Agreement is hereby amended to delete the following
language: ", including fully loaded costs for Customer Personnel following the
Effective Date that have not been hired by or transferred to Service provider,"
from line 12 of Section 11.1.


2.  Schedule 3 is hereby superseded and replaced, in its entirety, by the
attached Schedule 3 (Version Amendment 1).


IN WITNESS WHEREOF, the Parties hereto have caused this Amendment to be duly
executed as of the Amendment Date.

 
Comverse, Inc.
 
Tech Mahindra Limited
     
By:
/s/ Philippe Tartavull
 
By:
/s/ Milind Pendse
         
Name:
Philippe Tartavull
 
Name:
Milind Pendse
         
Title:
CEO
 
Title:
Authorized Signatory
         
Date:
June 30, 2015
 
Date:
July 1, 2015

 
Schedule 3 (Version Amendment 1)

Customer Confidential Information
[*] Confidential Treatment Requested


 
 

--------------------------------------------------------------------------------

 

SCHEDULE 3
(Version Amendment 1)
 
COMMERCIAL TERMS
 
TO
 
MASTER SERVICE AGREEMENT
 
BY AND BETWEEN
 
CUSTOMER
 
AND
 
SERVICE PROVIDER
 


 
 


 
 


 
 


 
 


 
 


 
 


 
 


 
 


Customer Confidential Information
[*] Confidential Treatment Requested


 
 

--------------------------------------------------------------------------------

 

1.0. Definitions
 
Terms used in this Schedule with initial capital letters shall have the
respective meanings set forth in this Schedule or, if not defined herein, shall
have the respective meanings set forth in the Master Service Agreement, Schedule
1 to the Master Services Agreement or other Schedules to the Master Service
Agreement. Unless otherwise specified, references to "Article" or "Section"
refer to the applicable Article or Section of this Schedule.
 
2.0 Services
 
The "Services" means all the research and development, project delivery and
deployment, support and maintenance and testing activities currently performed
by Customer, which shall be separately identified in Statements of Work to be
executed by the Parties.
 
3.0  Personnel
 
3.0.  
This Section is subject to execution of Companion Agreements for the Reserved
Countries.

 
3.1.  
 For Customer Personnel subject to transfer collective redundancy regulations or
other laws providing for consultation , Customer shall (to the extent that such
steps have not been completed prior to the Effective Date) as soon as
practicable following the Effective Date, and in connection with the outsourcing
of the Services, enter into consultation with the Customer Personnel and their
Representatives as necessary under local legislation and the terms of any
applicable agreement or arrangement with a trade union, a works council or an
employee representative body applicable to the transfer of employees and/or
redundancies, whether on a collective or an individual basis.  The Service
Provider shall provide Customer with such assistance as Customer may reasonably
request in carrying out such consultation, including without limitation
providing information and attending consultation meetings with Customer if
requested.

 
3.2.  
For Customer Personnel subject to regulations safeguarding the employee's rights
in the event of transfer of undertakings, any Customer Personnel that do not
object to transferring to the Service Provider shall transfer employment to
Service Provider or its Affiliates in accordance with applicable law or shall be
offered employment with Service Provider or its Affiliates.  The contracts of
employment for such Customer Personnel shall have effect from the Relevant
Transfer Date as if originally made between the Service Provider and such
Customer Personnel.  Relevant Transfer Date means the date when an  Customer
Personnel becomes an employee of Service Provider  If any Customer Personnel
objects to transfer to the Service Provider, Customer will use reasonable
endeavors to continue to employ such Customer Personnel during the transition
period and to procure that they provide assistance in respect of the transition
process.  If such Customer Personnel indicates that they wish to transfer to the
Service Provider the Service Provider will accept that transfer on the same
terms as though that employee transferred in accordance with this Agreement and
Statement of Work.  All liability to pay wages, salaries, tax, and national
insurance (or equivalent social security) contributions, and to pay or confer
benefits to or in relation to the Customer Personnel will be discharged by
Customer in respect of the period to the close of business on the day
immediately prior to the Relevant Transfer Date and will be discharged by the
Service Provider from the Relevant Transfer Date onwards.

 
3.3.  
For all other Customer Personnel within the scope of Services, Service Provider
will make an offer of employment containing a total compensation package
(excluding stock options) that will be, at a minimum, the same or better in the
aggregate than the total compensation package for the applicable individual as
of the effective date of the Master Services Agreement and will comply with all
applicable law.  The Customer Personnel within the scope of Services will
commence employment with Service Provider or its Affiliates upon acceptance of
such offer of employment and as agreed in the country specific addendums and/or
statement of work, but no earlier than at a time that any requisite notice under
applicable law has expired.  If any Customer Personnel rejects the offer of
employment from the Service Provider, Customer will use reasonable endeavors to
continue to employ such Customer Personnel during the transition

 
 


Customer Confidential Information
[*] Confidential Treatment Requested


 
 

--------------------------------------------------------------------------------

 

 
period and to procure that they provide assistance in respect of the transition
process.  The offer of employment shall remain open during such offer acceptance
period.  All liability to pay wages, salaries, tax, and national insurance (or
equivalent social security) contributions, and to pay or confer benefits to or
in relation to the Customer Personnel will be discharged by Customer in respect
of the period to the close of business on the day immediately prior to the
Relevant Transfer Date and will be discharged by the Service Provider from the
Relevant Transfer Date onwards.

 
3.4.  
 Service Provider will be responsible for all employment claims (for both EU and
non-EU personnel) related to the period of their employment after the personnel
transfer date agreed upon by the parties except for payments which are accrued
during the period of employment with Customer, but payable at a later date

 
[*]
 
 
4.Fees
 
4.1. The Fees for the Services, as per Contract Year, are given below in Table
A, and will be pro-rated in accordance with Section 4.1.1 for 12 months and
invoiced monthly in accordance with the invoicing provisions of the Master
Services Agreement ("Base Fees") and Section 4.1.1..  The Base Fees provide for
an average capacity model as set forth below, [*]. The annual Base Fees is a
pro-rated commitment from Customer to Service Provider and will be reduced to
reflect the capacity model ramp up as set forth in Section 4.1.1. The initial
Contract Year shall commence June 1, 2015.
 
 
Capacity
Year 1
Year 2
Year 3
Year 4
Year 5
Year 6
Average Man Years
 
[*]
[*]
[*]
[*]
[*]
[*]

 
 
Table A: Base Fees Table (in USD million)
 

 
Year 1
Year 2
Year 3
Year 4
Year 5
Year 6
Total
Gross
 
[*]
[*]
[*]
[*]
[*]
[*]
[*]
Signing Amount
 
[*]
[*]
[*]
[*]
[*]
[*]
[*]
Net
 
41.00
40.00
38.00
34.00
31.00
28.00
212.00

 
4.1.1           Both parties agree that the transfer of employees will happen
over a period from June 2015 onwards and is subject to local, country based,
employee transfer dynamics, and hence, work during this period will be on actual
capacity made available by Service Provider whether through employee transfer
and/or internal Service Provider ramp-up. Accordingly, billing will happen on a
pro-rata basis, to reflect the actual capacity made available on a monthly basis
to Customer.
 
4.1.2           Wherever required, both parties will execute Companion
Agreements to reflect the pro-rata billing for Services. Pro-rata billing will
be linked to capacity as per 4.1. [*].
 
 
 


Customer Confidential Information
[*] Confidential Treatment Requested


 
 

--------------------------------------------------------------------------------

 

 
4.1.3           Subject to provisions of clause 4.1 above, Service Provider
commits to pay a sign-on amount of [*], for transition assistance, payable in
monthly installments based on actual capacity.  Customer will set-off these
amount against the invoices.  [*].
 
4.1.4           Service Provider shall retain and not terminate any Israel
Transferred Personnel during the Retention Period, subject to Section 7.7 of the
Agreement..  The Year 1 Fee has been increased by [*] from [*] to [*] in
exchange for Service Provider's agreement to continue to employ the Israel
Transferred Personnel for 1 year following transfer.
 
4.1.5           Service Provider shall offer to and pay any Israel Transferred
Personnel who remain employed by Service Provider during the retention period a
one-time bonus which would include [*], (Retention Bonus).  Within [*] days
prior to date of payment of the Retention Bonus, Service Provider shall invoice
Customer for the amount of the Retention Bonus.  Such invoice shall show in
reasonable detail the calculation of the portion of the Retention Bonus at least
[*] days prior to the date Service Provider commits to remit such amount to the
Israel Transferred Personnel.  Service Provider shall refund to Customer any
portion of the Retention Bonus not actually paid to the Israel Transferred
Personnel.
 
4.2. In case of decrease in work volume in any Contract Year, Customer will be
allowed to carry forward Services of up-to [*] of pro-rated Base Fees for use in
the next Contract Year; provided that quarterly volume cannot be reduced by more
than [*] from the prior Contract Year annual Base Fees, less any pro-ration
attributable to the ramp up as per capacity in 4.1. This roll-over services
provision will lapse if such Services are not utilized by Customer within the
successive Contract Year. For clarity, reduction in work volume does not mean
reduction in monthly Fees to Service Provider, unless based on the pro-rated
reduction in Base Fees applicable to the capacity model ramp up as set forth in
Section 4.1.1 above or treated as a partial termination as discussed below. The
roll-over service provision will be tracked by Service Provider and agreed with
Customer on a monthly basis.
 
4.3. In case of increase in work volume, any additional Fees in any Contract
Year will be allowed to offset revenue commitment in the subsequent Contract
Years. Any increase in volume will be charged as per rate card set forth in
Schedule 4 or any other mutually agreed manner.
 
4.4. In the case of any Customer product being taken out of market, which leads
to a drop in spend by Customer, the Base Fees can be fulfilled by additional
work as long as it is with the similar skill sets as covered in the Initial
Statements of Work.
 
4.5. In case of revenue decline beyond [*] as given in Section 4.3 above, and
Customer through the Governance process communicates a need for reduced Base
Fees, Customer may reduce the scope of the Services and pay a pro-rata
Termination Fee pursuant to Section 15.9 of the Master Services Agreement  and
the Base Fees and committed volume will be reduced commensurately to such
partial termination.  Service Provider will continue to provide reduced Services
for the duration of the Master Services Agreement. Pro-rata Termination fee will
be based on clause 6.1 of this schedule
 
4.6. Service Level Credits will be calculated quarterly and reported to Customer
and any adjustments in the Fees will be made in the following month’s
invoice.  The Grace Period for Service Levels Credits is the earlier of [*] days
from the execution of the Companion Agreement for Israel or [*].
 
4.7. Service Provider represents and Customer acknowledges that Service Provider
has represented that it is making substantial investments to transform the
current business model for Customer. Broadly the investments made in Y1 are as
follows (In USD Millions):
 

 
 Sign –on amount
 
[*]
   
Transition
 
[*]
   
Addendum
 
[*]
 

 
 
 
 


Customer Confidential Information
[*] Confidential Treatment Requested


 
 

--------------------------------------------------------------------------------

 

 
 

 
Retention
 
[*]
   
Severance
 
[*]
   
Total
 
[*]
 

 
 
5.0  
Joint Go to Market Agreement

 
Service Provider agrees that its sales force will be engaged in marketing and
selling Customer's product and services with the objective of generating [*] of
sales over the initial three Contract Years comprised of [*] in Contract Year 1,
[*] in Contract Year 2 and [*] in Contract Year 3.
 
6.0  
Termination Fee

 
6.1. If Customer terminates the Master Service Agreement and a Termination Fee
is required under the Master Service Agreement for such termination, Service
Provider will invoice Customer and Customer will pay the Termination Fee for the
Contract Year at which the termination becomes effective as set forth
below.  (For example, the Termination Fee for a termination that becomes
effective in the middle of Y2 would be [*]).
 
(In USD Millions)
 
Year
Y1
Y2
Y3
Y4
Y5
Y6
 
Fee
[*]
[*]
[*]
[*]
[*]
[*]
 

 
6.2. Termination Fee as per 6.1 on this schedule , and subject to clause 4 of
this schedule, will be applicable for early termination of the contract or
full/part spin-offs/sale of Customer that reduces Service volume, or business
scale down as given in Section 4.5 without offset of additional work.
 
6.3. In addition to the Termination Fee, if Service Provider pays a retention
bonus to the Israeli Transferred Personnel in accordance with Section 4.1.5,
then Customer remains responsible for reimbursing Service Provider for such
amount in accordance with Section 4.1.5.
 
7.      Responsibility matrix
 
Description
 
Responsibility
 
Service
Provider
 
Customer
Facilities for rebadged employees prior to migration to Service Provider
facilities or otherwise as long as they are providing Services to Customer
 
 
P
Labs infrastructure and 3rd party SW, HW tools CAPEX and maintenance OPEX
 
 
P
Project Specific expenses including Customer prior - approved travel, shift
allowance, overtime.
 
 
P



 


Customer Confidential Information
[*] Confidential Treatment Requested


 
 

--------------------------------------------------------------------------------

 

 
Description
 
Responsibility
 
Service
Provider
 
Customer
Laptops and all other end-user equipment (including mobile phones, desktops, and
IT support) for rebadged employees
 
 
P
Laptops and other end-user equipment (including mobile phones, desktops and IT
support) for offshore or incremental resources (including 5.3 support)
 
P
 
Mobile contracts will be covered under opex
 
P
 
Upkeep/Refresh of laptops for rebadged employees and offshore or incremental
resources
 
P
 
Travel and living expenses for any specific Customer requested travel
 
 
P
Offshore connectivity, utilizing ODC model, segregated facilities with site to
site connectivity (short term connectivity to be covered by Customer VPN/other
as possible)
 
P
 




It is assumed that rebadged / offshore resources in like quantities can utilize
existing Customer software licenses, if not there will be a cost to Service
Provider to acquire additional licenses. Such additional Customer specific
licenses cost will be reimbursed by Customer.


 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Customer Confidential Information
[*] Confidential Treatment Requested

